Exhibit 10.1

Life Time Fitness, Inc.

2011 Long-Term Incentive Plan

Restricted Stock Agreement

 

 

Name of Employee:         [Name]

 

 

No. of Shares Covered:         [Shares]

 

  

Date of Issuance:         [Date of Grant]

 

This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the employee
identified above (the “Employee”) effective as of the date of issuance specified
above.

RECITALS

WHEREAS, the Company maintains the Life Time Fitness, Inc. 2011 Long-Term
Incentive Plan (the “Plan”);

WHEREAS, pursuant to the Plan, the Company’s Compensation Committee (the
“Committee”), a committee of the Board of Directors (the “Board”), administers
the Plan and the Committee has the authority to grant awards under the Plan on
behalf of the Company;

WHEREAS, the Committee has determined that the Employee is eligible to receive
such an award under the Plan;

NOW, THEREFORE, the Company hereby grants this award of Restricted Shares to the
Employee under the terms and conditions as follows.

TERMS AND CONDITIONS

 

1. Grant of Restricted Stock.

(a) Subject to the terms and conditions of this Agreement, the Company has
issued to the Employee the number of Shares specified at the beginning of this
Agreement. These Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”

(b) The Restricted Shares will be evidenced by a book entry made in the records
of the Company’s transfer agent in the name of the Employee (unless the Employee
requests a certificate evidencing the Restricted Shares). All restrictions
provided for in this Agreement will apply to each Restricted Share and to any
other securities distributed with respect to that Restricted Share. Each
Restricted Share will remain restricted and subject to forfeiture to the Company
unless and until that Restricted Share has vested in the Employee in accordance
with all of the terms and conditions of this Agreement. If a certificate
evidencing any Restricted Share is requested by the Employee, the Company shall
retain custody of any such certificate throughout the period during which any
restrictions are in effect and require, as a condition to issuing any such
certificate, that the Employee tender to the Company a stock power duly executed
in blank relating to such custody.



--------------------------------------------------------------------------------

2. Vesting. The Restricted Shares that have not previously been forfeited will
vest according to the following terms:

[Vesting Schedule]

Notwithstanding the foregoing, the Restricted Shares will vest immediately under
the following conditions: (a) in the event that the Employee’s employment is
terminated by the Company for any reason other than Cause following a Change of
Control prior to the date on which the Employee’s rights under this Agreement
expire; or (b) upon a Change of Control if this Agreement is not assumed or
replaced by the surviving or acquiring entity on economically equivalent terms,
as determined by the Committee.

 

3. Lapse of Restrictions; Issuance of Unrestricted Shares. Upon the vesting of
any Restricted Shares, such vested Restricted Shares will no longer be subject
to forfeiture as provided in Section 4 of this Agreement. Upon the vesting of
any Restricted Shares, all restrictions on such Restricted Shares will lapse,
and the Company will, subject to the provisions of the Plan, issue to the
Employee a certificate evidencing the Restricted Shares that is free of any
transfer or other restrictions arising under this Agreement.

 

4. Forfeiture. In the event that (i) the Employee’s employment is terminated for
any reason, whether by the Company, by the Employee or otherwise, voluntarily or
involuntarily or as a result of death or disability, or (ii) the Employee
attempts to sell, assign, transfer or otherwise dispose of, or mortgage, pledge
or otherwise encumber any of the Restricted Shares or the Restricted Shares
become subject to attachment or any similar involuntary process, then any
Restricted Shares that have not previously vested shall be forfeited by the
Employee to the Company, the Employee shall thereafter have no right, title or
interest whatever in such Restricted Shares, and, if the Company does not have
custody of any and all certificates representing Restricted Shares so forfeited,
the Employee shall immediately return to the Company any and all certificates
representing Restricted Shares so forfeited. Additionally, the Employee will
deliver to the Company a stock power duly executed in blank relating to any and
all certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
to cause a book entry to be made in the records of the Company’s transfer agent
in the name of the Employee (or a new stock certificate to be issued, if
requested by the Employee) evidencing any Shares that vested prior to
forfeiture. If the Restricted Shares are evidenced by a book entry made in the
records of the Company’s transfer agent, then the Company will be authorized to
cause such book entry to be adjusted to reflect the number of Restricted Shares
so forfeited.

The Restricted Shares, and any value received by the Employee pursuant to the
Restricted Shares (in the form of Shares upon vesting or proceeds from the sale
of such Shares), shall be subject to recovery by the Company to the extent
required by, and in accordance with the terms of, any policy adopted by the
Company in response to rules issued by the Securities and Exchange Commission or
any stock exchange listing standard requiring recovery of incentive compensation
in connection with an accounting restatement.

 

5. Shareholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Employee shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares (including voting rights and
the right to receive dividends and other distributions), except as otherwise
specifically provided in this Agreement.

 

2



--------------------------------------------------------------------------------

6. Restrictive Legends and Stop-Transfer Orders.

(a) The book entry or certificate representing the Restricted Shares may, at the
Committee’s discretion, contain a notation or bear the following legend (as well
as any notations or legends required by applicable state and federal corporate
and securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:

“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”

(b) The Employee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) The Company shall not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of the
Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.

 

7. Tax Consequences and Withholdings. The Employee understands that unless a
proper and timely Section 83(b) election has been made as further described
below, generally under Section 83 of the Code, at the time the Restricted Shares
vest, the Employee will be obligated to recognize ordinary income and be taxed
in an amount equal to the Fair Market Value as of the date of vesting for the
Restricted Shares then vesting. The Employee shall be solely responsible for any
tax obligations that may arise as a result of the Restricted Shares. At the
Committee’s discretion, the Employee may satisfy the tax obligations by
surrendering to the Company Shares having a Fair Market Value equal to the
amount of the tax withholding obligation.

 

8. Section 83(b) Election. The Employee has been informed that, with respect to
the grant of Restricted Shares, an election may be filed by the Employee with
the Internal Revenue Service, within 30 days of the date of issuance, electing
pursuant to Section 83(b) of the Code to be taxed currently on the Fair Market
Value of the Restricted Shares on the date of issuance. The Employee
acknowledges that it is the Employee’s sole responsibility to timely file the
election under Section 83(b) of the Code.

If the Employee makes such election, the Employee shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.

 

9. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

3



--------------------------------------------------------------------------------

10. Award Subject to Plan, Articles of Incorporation and By-Laws. The Employee
acknowledges that the Restricted Shares are subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By-Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.

 

11. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Employee.

 

12. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the                     day of             , 20    .

 

EMPLOYEE:

 

LIFE TIME FITNESS, INC. By  

 

  Its

 

4